Case 14-41976        Doc 46     Filed 10/30/18     Entered 10/30/18 14:47:40          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 41976
         Debra L Foster

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/20/2014.

         2) The plan was confirmed on 03/16/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 07/16/2018.

         6) Number of months from filing to last payment: 44.

         7) Number of months case was pending: 47.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $14,072.73.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-41976              Doc 46     Filed 10/30/18    Entered 10/30/18 14:47:40                Desc         Page 2
                                                       of 3



 Receipts:

           Total paid by or on behalf of the debtor                 $9,516.83
           Less amount refunded to debtor                             $321.65

 NET RECEIPTS:                                                                                         $9,195.18


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $3,900.00
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                             $373.57
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $4,273.57

 Attorney fees paid and disclosed by debtor:                      $100.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim            Claim       Principal      Int.
 Name                                     Class   Scheduled      Asserted         Allowed        Paid         Paid
 American Financial Credit Services   Unsecured         195.00           NA              NA            0.00       0.00
 AMO Recoveries                       Unsecured          50.00           NA              NA            0.00       0.00
 Cavalry SPV I LLC                    Unsecured      3,452.00       3,564.70        3,564.70        564.43        0.00
 Credit One Bank                      Unsecured      1,136.00            NA              NA            0.00       0.00
 Fsb Blaze                            Unsecured         594.00           NA              NA            0.00       0.00
 GECRB/ Dillards                      Unsecured           0.00           NA              NA            0.00       0.00
 Gecrb/Care Credit                    Unsecured           0.00           NA              NA            0.00       0.00
 GECRB/JC Penny                       Unsecured         419.00           NA              NA            0.00       0.00
 IC System                            Unsecured         325.00           NA              NA            0.00       0.00
 Jefferson Capital Systems LLC        Unsecured         550.00        615.22          615.22          97.41       0.00
 Keynote Consulting                   Unsecured          51.00           NA              NA            0.00       0.00
 Merrick Bk                           Unsecured      1,659.00            NA              NA            0.00       0.00
 Pellettieri                          Unsecured         200.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates        Unsecured         747.00        800.62          800.62        126.77        0.00
 Portfolio Recovery Associates        Unsecured           0.00        465.25          465.25          73.67       0.00
 Psychology Center                    Unsecured          91.00         92.29           92.29          14.61       0.00
 Quantum3 Group                       Unsecured         877.00        949.81          949.81        150.39        0.00
 Resurgent Capital Services           Unsecured           0.00      1,213.21        1,213.21        192.10        0.00
 Resurgent Capital Services           Unsecured           0.00      1,321.64        1,321.64        209.27        0.00
 Rogers & Hollands Jewelers           Unsecured      2,142.00       2,197.61        2,197.61        347.97        0.00
 Sears/Cbna                           Unsecured           0.00           NA              NA            0.00       0.00
 Syncb/Care Credit                    Unsecured           0.00           NA              NA            0.00       0.00
 Syncb/mervyns                        Unsecured           0.00           NA              NA            0.00       0.00
 Toyota Motor Credit Corporation      Secured        2,397.00       2,314.97        2,314.97      2,314.97     249.55
 United States Dept Of Education      Unsecured      1,833.00       3,666.00        3,666.00        580.47        0.00
 Webbank-Fingerhut                    Unsecured           0.00           NA              NA            0.00       0.00
 Wells Fargo Hm Mortgag               Unsecured           0.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-41976        Doc 46      Filed 10/30/18     Entered 10/30/18 14:47:40             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $2,314.97          $2,314.97           $249.55
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $2,314.97          $2,314.97           $249.55

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $14,886.35          $2,357.09              $0.00


 Disbursements:

         Expenses of Administration                             $4,273.57
         Disbursements to Creditors                             $4,921.61

 TOTAL DISBURSEMENTS :                                                                       $9,195.18


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/30/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
